Citation Nr: 1728249	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  93-19 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a compensable evaluation for scars of the right forearm and wrist.

2.  Entitlement to a compensable evaluation for scars of the right shoulder and upper arm.


REPRESENTATION

Appellant represented by:	Norton C. Joerg, Attorney


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1965 to May 1969.

This matter originally came to the Board of Veterans' Appeals (Board) from a May 1992 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which increased the disability rating for the appellant's service-connected residuals of multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve, from 10 to 20 percent, effective December 9, 1991. 

The appellant appealed the RO's determination, arguing that he was entitled to an earlier effective date for the 20 percent rating assigned for his service-connected multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve.  In an August 1995 decision, the Board assigned an earlier effective date of December 2, 1991, for that disability. 

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  While the case was pending before the Court, in October 1997, the appellant's attorney and a representative of VA's Office of General Counsel filed a joint motion for partial remand.  In an October 1997 order, the Court granted the parties' motion and vacated portions of the Board's August 1995 decision.  In its order, the Court indicated that Board's decision was vacated to the extent that it failed to address several matters, including entitlement to an increased rating for a right forearm and wrist disability.  The appeal as to the issue of entitlement to an effective date earlier than December 2, 1991, which was specifically addressed in the August 1995 Board decision, was dismissed by the Court. 

Pursuant to the Court's order, in June 1998, the Board remanded the issue of entitlement to a rating in excess of 20 percent for residuals of multiple lacerations of the right forearm and wrist, including scars and neuropathy of the right median nerve, to the RO for additional development of the evidence. 
While the matter was in remand status, in a February 1999 rating decision, the RO determined that an October 1969 rating decision assigning a combined 20 percent rating for residuals of multiple lacerations of the right shoulder, arm, forearm and wrist was not clearly and unmistakably erroneous, and that August and October 1982 rating decisions reducing the rating for scars of the right shoulder and upper arm from 10 to zero percent were not clearly and unmistakably erroneous.  

 In November 2005, the appellant's claim was transferred to the RO in Honolulu, Hawaii, after he relocated. 

In a December 2009 rating decision, the RO recharacterized the appellant's service-connected disabilities and assigned separate ratings as follows: neuropathy of the right median nerve with motor and sensory dysfunction, right forearm and hand, 20 percent disability from December 9, 1991, and 40 percent disabling from September 25, 2007; scars of the right shoulder and upper arm, residuals of multiple lacerations, zero percent disabling; and scars of the right forearm and wrist, residuals of multiple lacerations, zero percent disabling.  

The issues other than those listed on the title page of this decision were ultimately decided in subsequent Board decisions.  What remains for the Board's adjudication are the two issues listed on the title page of this decision.  These issues were before the Board in February 2011, July 2012 and January 2015 when they were remanded for additional development.

VA processed this appeal electronically, utilizing Veterans Benefits Management System (VBMS), VA's paperless claims processing system. 


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's service-connected scars of the right forearm and wrist have not more nearly approximated scars that are tender and painful, unstable or poorly nourished with repeated ulceration, deep or nonlinear, or covering an area or areas exceeding 6 square inches (39 square centimeters) resulting in limited motion.

2.  Throughout the period of the appeal, the Veteran's service-connected scars of the right shoulder and upper arm have not more nearly approximated scars that are tender and painful, unstable or poorly nourished with repeated ulceration, either deep or nonlinear, or covering an area or areas exceeding 6 square inches (39 square centimeters) resulting in limited motion.


CONCLUSIONS OF LAW

1. The criteria for a compensable evaluation for scars of the right forearm and wrist are not met.  38 U.S.C.A. §§ 1155 , 5103, 5103A (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Codes 7801 7802, 7803, 7804, 7805 (effective prior and subsequent to August 30, 2002, and subsequent to October 23, 2008).

2.  The criteria for a compensable evaluation for scars of the right shoulder and upper arm  are not met.  38 U.S.C.A. §§ 1155, 5103, 5013A (West 2014); 38 C.F.R. §§ 4.7, 4.31, 4.118, and Part 4, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (effective prior and subsequent to August 30, 2002, and subsequent to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Letters dated in November 2003, May 2004, March 2006 and August 2012 contained the notice necessary regarding the claims decided herein.  Additionally, neither the claimant nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  VA's duty to notify has been satisfied.

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's available, pertinent medical records has been completed.  Service treatment records (STRs) and available VA and private post-service treatment records been obtained.  The claimant has not identified any pertinent, outstanding records that could be obtained to substantiate the claims.  The Board is also unaware of any such records. 

The Veteran was afforded the appropriate VA examinations and opinions for his claims, most recently in 2015 and 2016.  The Board finds that the VA examinations and opinions obtained in this case, taken together, are adequate, as they are predicated on a thorough examination of the Veteran and consider all of the pertinent evidence of record, to include the Veteran's statements, and provides all the necessary information in order to properly consider the claims, including a supporting explanation.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, there must be compliance with the Board's prior remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).  In an July 2012 and January 2015 remands, the Board directed that the Veteran be scheduled for VA examinations.  The examinations were accomplished in 2012, 2015 and 2016, as discussed in more detail below.  Accordingly, the Board finds compliance with prior remands.  See Stegall, 11 Vet. App. at 271.

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II.  Factual Background

Historically, STRs dated from 1965 to 1969 show that the Veteran fell through a plate glass window and suffered lacerations to the right forearm with involvement of the muscle, nerves and arteries.  After service, a November 1988 Attending Doctor's Report from State of NY Workers Compensation Board received shows that the Veteran suffered an on the job injury when the corner of a metal plate stabbed into his right forearm, causing forearm injury with nerve damage.

The Veteran was awarded service connection for scars of the right forearm and wrist with neuropathy involving the right median nerve and scars of the right shoulder and upper arm.

In December 1991, the Veteran submitted a claim for increased rating for residuals of a right arm injury, stating that it was currently difficult to work on some days because of his disability.  The long procedural history of this case is noted in the Introduction.  What remain on appeal are the issues of entitlement to compensable evaluations for scars of the right forearm and wrist and for scars of the right shoulder and upper arm.

An April 1992 VA examination report notes findings of several scars.  A post-operative incisiona1 scar was noted at the lower portion of the right nape measuring approximately 3 centimeters in length and transverse in direction.  Similar incisional post-operative scars were noted at the posterior aspect upper portion of the arm with one measuring 7 centimeters and the other 2 centimeters, both transverse in direction.  A similar scar was noted at the lower portion of the right arm, measuring approximately 8 centimeters.  A scar was noted at the dorsum of the right wrist measuring 4 centimeters.  A status-post incisional postoperative scar was noted at the volar aspect, lower portion of the forearm, measuring approximately 12 centimeters.  And another transverse incision measuring approximately 10 centimeters was noted.  All of the scars were noted to be nonpainful and nontender except that the forearm incisional scar seemed to be deforming.  There was no keloid deformity noted.  The diagnoses included multiple status post- operative lacerated scars, post-sutured, mostly at the right shoulder, right forearm, right arm and right wrist with no functional limitation of the shoulder or elbow.

A September 1998 VA scars examination report notes findings of a 4 by 1 centimeter scar at the base of the right trapezius muscle posteriorly and a 9 by 3 millimeter scar running horizontally just above the antecubital fossa on the right bicipital area.  The examiner also noted an axial scar on the forearm beginning below the antecubital fossa running. 12 centimeters long and 2 millimeters wide.  Across the center of this scar is another scar running at right angles 6 centimeters in length and 2 millimeters in width.  The examiner noted that these scars were exploratory surgical scars.  Another scar was noted on the dorsum of the right wrist running horizontally and measuring 6 centimeters in length and 2 millimeters in width.  The examiner stated that the scars were not depressed, not tender, and not matted to the underlying tissues.  The scars were lighter in color than the surrounding tan and were without keloid formation.  The examiner opined that the scars contributed nothing to any decreased range of motion.

On a medical record release form received in July 1999, the Veteran indicated that he had not received any medical treatment for residuals of his right arm injury since his last VA examination.  He stated that he had been told that any such treatment would be a waste of time and money because his injuries were permanent.

A September 2007 VA Scars examination report notes the presence of four scars on the right arm.  A horizontal, axial scar measuring 15 by 1 centimeters was noted above the right AC.  This scar was tender with adherence to 40 percent of the underlying tissue with induration, inflexibility, irregular shiny appearance over the entire scar.  The scar was depressed and hypopigmented with no keloid formation.  A horizontal scar measuring 7 by 0.5 centimeters was noted on the right forearm.  This scar was tender with adherence to 30 percent underlying tissue with induration, inflexibility, irregular shiny appearance over the entire scar.  The scar was depressed and hypopigmented with no keloid formation.  A longitudinal scar measuring 14 by 0.5 centimeters was noted on the right forearm.  This scar was tender with adherence to 20 percent of the underlying tissue with induration, inflexibility, irregular shiny appearance over the entire scar.  The scar was depressed and hypopigmented, with no keloid formation.  A horizontal scar measuring 6 by 0.5 centimeters was noted on the right wrist.  The scar was tender with adherence to 10 percent of the underlying tissue with induration, inflexibility, and an irregular, shiny appearance over the entire scar.  The scar was depressed, and hypopigmented with no keloid formation.  The examiner stated that all the scars were stable and "all limit of motion."  The examiner also stated that there were no adhesions.  The scars were all on exposed areas of the body and approximated 5 percent of the total surface area of the body.  

A February 2009 VA scars examination report notes that the examiner reviewed the claims file, including the STRs and post-service workman's compensation records.  On examination, the following scars were noted: a horizontal scar above right AC measuring 16 by 2 centimeters; a horizontal scar to right upper forearm measuring 9.5 by 2.5 centimeters; a longitudinal scar to anterior forearm measuring 12 by 1.2 centimeters; a horizontal scar to left side of above longitudinal scar measuring 6 by 1 centimeters; a horizontal scar to right side of above longitudinal scar measuring 6 by 1 centimeters; and a "c"-shaped scar to right side of above longitudinal scar measuring 6 by 1 centimeters.  All the scars were atrophic and shiny, with depression and hypopigmentation through the entire length of the scar.  All scars were stable and superficial.  There was no adherence to underlying tissue.  None of the scars were painful.  There was no inflammation, edema, or keloid formation.  The examiner stated that there was no limitation of motion due to the scars.

A September 2012 VA Scars/Disfigurement Disability Benefits Questionnaire (DBQ) notes the Veteran's history of falling through a window in service and sustaining a stabbing laceration after service.  On examination, the presence of multiple scars to right shoulder, upper arm, forearm and wrist from the inservice injury were noted: a linear scar to the posterior right shoulder measuring 3.7 by 0.7 centimeters; a linear scar to the posterior right upper arm measuring 7 by 1.5 centimeters; a linear scar to the proximal forearm measuring 8.5 by 1.5 centimeters; a linear scar to the proximal forearm measuring 3 by 0.5 centimeters; and a linear scar to the dorsal right wrist measuring 5 by 0.5 centimeters.  Additionally, scars to the mid-right forearm from industrial injury were noted: a t-shaped scar to the mid-right forearm measuring 12 by 0.2 centimeters and 12 by 0.8 centimeters; and a semilunar scar to the mid right forearm measuring 9 by 0.3 centimeters.  The Veteran stated that he is left handed, and had no complaints directly related to the scars.  He did report a "pulling" sensation with the scars.  The examiner noted that the right upper extremity scars were not painful, unstable with frequent loss of skin, or deep.  None of the scars resulted in limitation of function.  

In an October 2014 TDIU claim, the Veteran stated that he was unable to work because of his heart disability.  He did not mention his scars.

A March 2015 VA Scars/Disfigurement DBQ notes that the Veteran denied any pain or scar breakdowns, but noted some pulling sensation to the right inner elbow scar when using the right arm.  He denied using any medication to treat his scars.  The examiner noted the following scars: a linear scar to the posterior right shoulder measuring 3.8 by 0.7 centimeters; a linear scar to the posterior right upper arm measuring 7 by 1.5 centimeters; a linear scar to the anterior right antecubital measuring 9.5 by 0.2 centimeters; a linear scar to the dorsum right wrist measuring 5.5 by 0.5 centimeters; and a t-shaped scar to the right anterior forearm (vertical scar) measuring 8.5 by 1.5 centimeters.  (Other nonservice-connected scars from a 1988 industrial accident included a t-shaped scar to the right anterior forearm (horizontal scar) measuring 5 by 0.5 centimeters and a j-shaped scar to the right anterior forearm measuring 5 by 1.5 centimeters.)  The examiner stated that none of the scars were painful or unstable with frequent loss of skin covering.  None of the scars were due to burns.  There were no superficial non-linear scars and no deep non-linear scars.  The examiner opined that none of the scars resulted in limitation of function or impacted the Veteran's ability to work.  After reviewing the claims file and examining the Veteran, the examiner stated:

Review of all (VA examinations) reporting scars, have noted variable scars and descriptions.  With each exam, it is difficult to ascertain as to which scars were due to the accident of 1968, scars due to the industrial accident of 1988 and from any possible additional scars from other injuries over the years.  However, as the (VA examination) of 1969 establishes the existence of scars that more likely that not are related to his injury of 1968 rather than from any other injury, this will serve as the basis for his (service-connected) scars.  As noted in the 1969 exam, he had 5 scars, 1 to posterior right shoulder, 1 to posterior right upper arm, 1 to anterior right antecubital fossa, 1 to anterior right wrist and 1 cruciate (or cross-shaped scar) to anterior right forearm.  Any additional scars noted on the exams subsequent to the 1969 (VA examination) would essentially be considered nonservice-connected scars due to the injury of 1988 or any other possible causes.  As for the variations in measured sizes of the scars, this can be dependent on when the scar was examined, external factors that may influence a scar development, scar age as it may retract, etc.  Further, review of medical literature notes that scar formation is affected by various factors such as aging, nutrition, other medical conditions such as diabetes mellitus, but do not enlarge in size or become tender, inflamed or painful with aging.  Based on review of the exams noted above, all exams noted nonpainful scars except for the 2007 (VA examination), but on current exam, veteran denied any scar pain or treatments and on exam had no scar tenderness that is consistent with the veteran's reported statement.

An August 2016 VA scars DBQ notes the Veteran's history of inservice (September 1968) injury to the right upper extremity with resulting laceration scars on the volar aspect of the forearm, one at the antecubital fossa and the other at the level of the mid forearm; the right posterior shoulder; and the right scapula.  The report also notes the Veteran's history of a post-service (November 1988) workman's comp injury to the right forearm resulting in a flap laceration/stab right forearm with intact neurovascular.  The Veteran stated he had no pain to his scars currently, except for the scar to the right antecubital fossa and a scar to the dorsum of his wrist when using his arm.  The Veteran denied any tissue breakdown or bleeding to the scars.  He reported that he did not apply any medications to the scars.  On examination, no scars were unstable, with frequent loss of covering of skin over the scar.  No scars were both painful and unstable.  No scars were nonlinear.  No scars resulted in limitation of function or impacted the Veteran's ability to work.  All scars were hypopigmented, mildly depressed, nontender on palpation and squeezing, and nonadherent to underlying tissues (except for the scar to the anterior aspect of the right antecubital fossa that had some adherence to the underlying tissues).  The scars on right upper extremity were: one linear scar to posterior aspect of the right shoulder measuring 2.3 by 0.3 centimeters; one linear scar to posterior aspect of the proximal third of the right upper arm measuring 6.3 by 0.5 centimeters; one linear scar to anterior aspect of the right antecubital fossa measuring 11 by 0.3 centimeters; one linear scar to anterior aspect of the right wrist measuring 2.3 by 0.3 centimeters; and one linear scar to anterior aspect of the middle third of the right forearm that was described as cruciate scar, measuring 11.5 by 0.2 centimeters.  After reviewing the claims file and examining the Veteran, the examiner stated:

Review of all (VA examinations) reporting scars, have noted variable scars and descriptions.  With each exam, it is difficult to ascertain as to which scars were due to the accident of 1968, scars due to the industrial accident of 1988 and from any possible additional scars from other injuries over the years.  However, as the (VA examination) of 1969 establishes the existence of scars that more likely that not are related to his injury of 1968 rather than from any other injury, this will serve as the basis for his (service-connected) scars.  As noted in the 1969 exam, he had 5 scars, 1 to posterior right shoulder, 1 to posterior right upper arm, 1 to anterior right antecubital fossa, 1 to anterior right wrist and 1 cruciate (or cross-shaped scar) to anterior right forearm.  Any additional scars noted on the exams subsequent to the 1969 (VA examination), would essentially be considered (nonservice-connected) scars due to the injury of 1988 or any other possible causes.  As for the variations in measured sizes of the scars, this can be dependent on when the scar was examined, external factors that may influence a scar development, scar age as it may retract, etc.  Further, review of medical literature notes that scar formation is affected by various factors such as aging, nutrition, other medical conditions such as diabetes mellitus, but do not enlarge in size as scars typically contracts with aging.  According to the University Pain Center Maastricht, scar tissue pain can develop after an operation, and can result in chronic pain in and around the scar area, with the cause of scar tissue pain being damage to a small skin nerve, or when a nerve is squeezed by the scar tissue, and can occur more commonly after some interventions such as inguinal hernia, lung, heart, kidney, shoulder operations, as well as breast amputations; typically complaining of neuropathic pain, during which continuous pain is present, alternating with spontaneous attacks of stabbing pain in the scar area, and can sometimes occur after a complaint-free period lasting some months postoperatively.  Therefore, scars do not enlarge with aging but can become painful and tender after several months after the injury but not years later. 

III.  Law and Analysis 

The appellant seeks increased evaluations for service-connected the right forearm and wrist scars and right shoulder and upper arm scars. 

In that regard, disability evaluations, in general, are intended to compensate for the average impairment of earning capacity resulting from a service-connected disability.  They are primarily determined by comparing objective clinical findings with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the course of this appeal, on August 30, 2002, and once again on October 23, 2008, there became effective new regulations for the evaluation of service-connected skin diseases, and, specifically, scars.  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board will consider both the former and current schedular criteria.  However, should an increased rating be warranted under the revised criteria, that award may not be made effective prior to the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308 (1991) to the extent it held that, where a law or regulation changes after a claim has been filed or reopened, but before the administrative or judicial appeals process has concluded, the version more favorable to the appellant will apply.)

Pursuant to the schedular criteria in effect prior to August 30, 2002, which were essentially the same as those in effect in 1969 (at the time of the original rating decision awarding service connection), a 10 percent evaluation is warranted for scars which are tender or painful on objective demonstration, or which are poorly nourished with repeated ulceration.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804 (2002). 

Under the revised criteria which became effective August 30, 2002, a 10 percent evaluation is warranted for superficial unstable scars or superficial scars which are painful on examination.  38 C.F.R. Part 4, Diagnostic Codes 7803, 7804 (effective from August 30, 2002).  Significantly, the Notes to the aforementioned Diagnostic Codes state that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Moreover, a superficial scar is one not associated with underlying soft tissue damage.  Finally, a 10 percent evaluation is warranted for scars other than those of the head, face, or neck, which are deep or cause limited motion when they cover an area or areas exceeding 6 square inches (39 square centimeters).  38 C.F.R. Part 4 , Diagnostic Code 7801 (effective from August 30, 2002).

Pursuant to the schedular criteria which became effective October 23, 2008, a compensable evaluation is warranted for scars not of the head, face, or neck, which are deep and nonlinear, and which encompass an area or areas of at least 6 square inches (39 square centimeters), but less than 12 square inches (77 square centimeters), with a deep scar being defined as one associated with underlying soft tissue damage.  A compensable evaluation is, similarly, warranted for scars not of the head, face, or neck, which are superficial and nonlinear, and which encompass an area or areas of 144 square inches (929 square centimeters) or greater, with a superficial scar being defined as one not associated with underlying soft tissue damage.  Finally, a compensable evaluation is warranted for one or two scars that are unstable or painful, with an unstable scar being defined as one where, for any reason, there is frequent loss of covering of the skin over the scar.  Significantly, scars, including linear scars, and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 may be evaluated based on disabling effects not considered in the rating provided under those diagnostic codes under some other appropriate Diagnostic Code. 38 C.F.R. §  4.118 and Part 4, Diagnostic Codes 7801, 7802, 7804, 7805 (effective from October 23, 2008). 

As is clear from the above, under any of the aforementioned applicable schedular criteria, no more than a noncompensable evaluation is warranted for the Veteran's service-connected scars of the right forearm and wrist or scars of the right shoulder and upper arm.  More specifically, on only one occasion during the period of the appeal (December 1991 to the present) was pain and limitation of motion associated with service-connected scars noted.  This was on VA examination in September 2007, as noted above and notably, none of the prior medical records include such findings.  This case was remanded for an opinion as to the incongruent findings noted on the 2007 VA examination.  In 2015 and 2016 medical opinions, VA examiners essentially stated that scars do not enlarge in size or become tender, inflamed, or painful years after injury.  Notably, the findings in the decades after service include no complaints of tenderness or pain.  The 2007 findings aside, at no time during the course of the current appeal was it demonstrated that the scars in question have been objectively painful or tender, or either unstable or poorly nourished.  Also, despite some minor variations in the measurements of the scars, none of the Veteran's service-connected scars have been noted to cover an area or areas exceeding 6 square inches, or result in any limitation of function.  The scars were similarly lacking in evidence of ulceration or elevation, and similarly showed no evidence of inflammation, edema, or keloid formation.  Notably, in September 2012, the Veteran stated that he had no complaints directly related to the scars.  

Based on the aforementioned, the noncompensable schedular evaluations for the Veteran's scars of the right forearm and wrist and scars of the right shoulder and upper arm are appropriate, and increased ratings are not warranted.

Extra-Schedular Consideration

The Board has also considered the provisions of 38 C.F.R. § 3.321 (b)(1).  Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  However, in this case, the Board finds that the record does not show that the Veteran's service-connected scars are so exceptional or unusual as to warrant the assignment of higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1).

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Thun, 22 Vet. App. 111; VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321 (b)(1).

The evidence in this case does not show such an exceptional disability picture that the assigned schedular evaluation for service-connected scars is inadequate.  The Veteran's complaints have been considered and discussed.  The rating criteria clearly contemplate the Veteran's disability picture.  They include symptomatology of the types reported by the Veteran and by medical professionals on clinical evaluation.  Significantly, the rating criteria include higher ratings where symptomatology of the appropriate degree is demonstrated.  As such, the Board concludes that referral for extra-schedular consideration is not warranted here. 

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.



ORDER

A compensable evaluation for scars of the right forearm and wrist is denied.

A compensable evaluation for scars of the right shoulder and upper arm is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


